21. Retail Financial Services in the Single Market (
°
° °
(SL) I would like to comment on the remarks made at the beginning of voting when fellow members attempted to use the unplanned event at the Krško nuclear power station as an illustration of the unsafe performance of nuclear power plants. I should point out that the event was indeed unplanned, that it involved a component failure, that the plant was not shut down but rather had its operations safely suspended, and that repairs on it are under way. The operation of the power station is transparent and fellow members can find information on it on the website of the country's nuclear safety administration. I should also add that by all performance indicators the Krško nuclear power station is one of the safest nuclear power plants in the world.